Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the acronyms LTE, GPS and RFID. Claim 11 recites the acronym GPS. Claim 20 recites the acronym CT. The first instance of an acronym in a set of claims must be defined. Claims 10, 11 and 20 are each indefinite for failing to define their respective acronyms. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vezina (2016/0356831) in view of Pietrowicz (2013/0226485).
Regarding claim 1, Vezina teaches a metering system (Fig 1) comprising: 
a base housing (10) configured to be coupled to a supply of a consumable (Utility power source, see [0039]), the base housing including a plurality of meter slots (sockets 21), wherein each meter slot of the plurality of meter slots is configured to couple with a removeable meter module (20, see Fig 4); 
a removeable cover housing (100) configured to removably couple to the base housing (Figs 3 and 4); and, the meter module configured to independently meter at least a portion of the consumable consumed by at least one consumer (see [0046] where meters are installed for individual users).
Vezina does not explicitly teach the removable meter module including at least one meter core and at least one data transfer functionality or assembly
Pietrowicz however teaches a similar metering system (Fig 4 and 5) including wherein the removable meter module (400, 500 and 202) includes at least one meter core (202) and at least one data transfer functionality or assembly (404 and 405).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Vezina to include the data transfer of Pietrowicz to improve efficiency, and better measure and manage power as suggested by Pietrowicz (See [0007]).



Regarding claim 3, Vezina in view of Pietrowicz teaches the metering system of claim 1, and Pietrowicz further teaches wherein the meter module includes at least a portion of a data management system (300 see [0078]) configured and arranged to communicate one or more parameters or data through the at least one data transfer functionality or assembly (see [0078]).

Regarding claim 4, Vezina in view of Pietrowicz teaches the metering system of claim 3, and Pietrowicz further teaches wherein the data management system includes or is configured to be coupled to a consumer's mobile device or computer (408) to view at least one parameter related to at least one of consumption of the consumable, meter module operation function in real-time, and physical location of the meter module (see [0084]).

Regarding claim 5, Vezina in view of Pietrowicz teaches the metering system of claim 3, and Pietrowicz further teaches wherein the data management system is configured to process and exchange data comprising at least one of consumable usage, meter module operation function in real-time, and physical location of the meter module (see [0084]).

Regarding claim 6, Vezina in view of Pietrowicz teaches the metering system of claim 1, and Pietrowicz further teaches wherein the meter module is a mobile meter module (Fig 2 and [0076]).

Regarding claim 7, Vezina in view of Pietrowicz teaches the metering system of claim 1, and Pietrowicz further teaches wherein the base housing is configured for mounting to a fixed structure in a building ([0015]).

Regarding claim 8, Vezina in view of Pietrowicz teaches the metering system of claim 1, and Vezina further teaches wherein the removeable cover housing includes at least one of at least one indicator, button, actuator, and interface (breaker 150).

Regarding claim 9, Vezina in view of Pietrowicz teaches the metering system of claim 1, and Pietrowicz further teaches wherein the at least one data transfer functionality comprises at least one of an input/output front end backbone (see [0078-0079]) and an RF module (404, 405).

Regarding claim 10, Vezina in view of Pietrowicz teaches the metering system of claim 9, and Pietrowicz further teaches wherein a wireless capability of the RF module includes at least one of cellular 5G, 4G/LTE (see [0083]), and/or Wi-Fi (see [0083]), and/or WiMAX, and/or Wi-Sun, and/or 400MHz and/or 900MHz frequency transceiver capability (see [0078]), GPS 121, RFID, and Bluetooth® (see [0079]).

Regarding claim 11, Vezina in view of Pietrowicz teaches the metering system of claim 1, and Pietrowicz further teaches wherein the at least one data transfer functionality comprises at least one of a GPS transceiver, a local device access (403), a data meter input/output front end (408), power meter sensors (316), a home device control (506), and an RFID module.



Regarding claim 13, Vezina in view of Pietrowicz teaches the metering system of claim 12, and Pietrowicz further teaches wherein the at least one meter management unit is configured to provide, control and/or monitor a consumable (monitor and control, [0084]) to users through a communications bus (shown in Fig 5), and wherein an antenna or module coupled to one or more transceivers of the at least one meter management unit is configured to at least one of transmit data related to the consumable consumed by the at least one consumer (meter adapter gateway [0084]), and transmit data related to a parameter or a function of the at least one meter management unit or the at least one meter module (check energy usage [0084]).

Regarding claim 14, Vezina teaches a metering assembly comprising: 
a base (10) configured to be coupled to a supply of a consumable (Utility power source, see [0039]), the base including a plurality of meter slots (sockets 21), wherein each meter slot of the plurality of meter slots is configured to interface or couple with a removeable meter module (20, see Fig 4), wherein the removeable meter module and an associated meter slot is configured to independently meter at least a portion of the consumable consumed by at least one consumer (see [0046] where meters are installed for individual users), wherein metering of the consumable to a consumer from one meter slot is independent of metering of the consumable from at least one other meter slot (see [0046] where meters may be added or removed without effecting other meters).
Vezina does not explicitly teach the removable meter module including at least one meter core and at least one data transfer functionality or assembly

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Vezina to include the data transfer of Pietrowicz to improve efficiency, and better measure and manage power as suggested by Pietrowicz (See [0007])

Regarding claim 16 Vezina in view of Pietrowicz teaches the metering assembly of claim 14, and Vezina further teaches comprising a removeable cover housing configured to reversibly couple to the base (see [0052-0053]).

Regarding claim 17, Vezina in view of Pietrowicz teaches metering assembly of claim 16, and Vezina further teaches wherein the removeable cover housing includes at least one of at least one indicator, button, actuator, and interface (150).

Regarding claim 18, Vezina in view of Pietrowicz teaches the metering assembly of claim 14, wherein Vezina further teaches the base comprises a voltage capability that includes a motherboard (15) configured to support at least one consumer with a voltage that is less than a voltage of the voltage capability (where the voltage supplied to one individual unit must equal to or less than the total voltage, See Fig 1 and [0050]).

Regarding claim 19, Vezina in view of Pietrowicz teaches the metering assembly of claim 18, wherein Vezina further teaches the base is configured to provide the voltage that is less than the voltage 

Regarding claim 20, Vezina in view of Pietrowicz teaches the metering assembly of claim 18, and Vezina further teaches comprising a CT and/or disconnect switch (150) integral to, and/or coupled to the motherboard (Figs 1 and 4).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vezina in view of Pietrowicz in further view of Salter (2017/0140482).
Regarding claim 15, Vezina in view of Pietrowicz teaches the metering assembly of claim 14, and Pietrowicz further teaches monitoring a function activity or status of one or more removeable meter modules (monitor and control, [0084]) but does not explicitly teach further comprising one or more indicators lights positioned in the base, the one or more indicator lights configured to indicate a function, activity or status.
Salter however teaches a similar assembly (Fig 4) including one or more indicators lights (142, 120) positioned in the base (See [0035]), the one or more indicator lights configured to indicate a function, activity or status (see [0109]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Vezina in view of Pietrowicz in order to more quickly display information to a user as suggested by Salter (see [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         
/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867